Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the last line of the abstract please amend the word “fee” to “feel” 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant claims a fabric comprising warps and wefts that are woven into a 1/1 pattern having a warp density of 11 threads/cm and a weft density of 10 threads/cm, wherein the warps and the wefts each comprise a cationic dyeable polyester hollow yarn, and the cationic dyeable polyester hollow yarn comprises two different polyester yarns that are dyed with two different colors as recited in claim 1.  Applicant also claims a fabric comprising warps and wefts that are woven into a 1/1 pattern having a warp density of 11 threads/cm and a weft density of 10 threads/cm, wherein the warps comprise only cationic dyeable polyester hollow yarns and wherein the wefts comprise a combination of the cationic polyester hollow yarns and one or more big bell yarns as recited in claim 9. 
The closest prior art, Niwa et al., US 2013/0247268, teaches a woven fabric [title] comprising a cationic dyeable polyester 2‐way stretch cloth wherein the fabric warp density of 125 yarns/2.54 cm  [49 yarns/cm] and a weft density of 210 yarns/2.54 cm [82 yarns/cm].  See example 3 [0175].  Paragraph 0076 discloses that each yarn comprises 5 to 100 filaments.  {side note:  when the number of filaments ranges between 5 and 100 filaments, the warp density and weft density is very close to Applicant’s warp and weft density but not exact}.  Niwa fails to teach or suggest that weave density as claimed.  Additionally, Niwa fails to teach or suggest that the cationic dyeable polyester yarn is hollow and is dyed with two different colors.  In addition, Niwa fails to teach or suggest that the wefts comprise a combination of the cationic dyeable polyester hollow yarns and one or more big‐bell yarns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759